UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
ADVANCED BEHAVIORAL HEALTH, LLP,                               :

                                                             :     ORDER
                          Plaintiff,
                                                             :     20 Civ. 6644 (GWG)
        -v.-

                                                             :
ORI SHINAR,
                                                             :

                           Defendant.                          :
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, United States Magistrate Judge
        Plaintiff has filed two motions, one seeking to amend its complaint (Docket # 33), and
one seeking sanctions and injunctive relief against defendant (Docket # 45). The motion to
amend was filed on May 14, 2021, and provided in the notice of motion that defendant’s
opposition was due “on or before June 15, 2021,” (Docket # 33) which became the due date for
the opposition to the motion as set forth in paragraph 2.B of the Court’s Individual Practices.
The motion for sanctions and for injunctive relief was filed on June 10, 2021, and provided in its
notice of motion that defendant’s opposition was due “14 days after service of the motion,” or
June 24, 2021, the presumptive due date under Local Civil Rule 6.1(b) (Docket # 45 at 2). Both
due dates have since passed without defendant having responded to either motion. The Court
thus views both motions as unopposed.
        Accordingly, plaintiff’s motion to amend the complaint (Docket # 33) is granted.
Plaintiff shall file the amended complaint on or before July 2, 2021.
        As for plaintiff’s motion for sanctions, the Court accepts as true the facts alleged in the
motion in light of defendant’s failure to oppose the motion. With respect to the specific sanction
to be issued, plaintiff has sought a range of possible sanctions. The Court will allow defendant a
chance to respond on the issue of what sanctions would be appropriate for the conduct alleged in
the motion papers. Any such response must be filed by July 7, 2021. If defendant fails to file a
response, the defendant is warned that the Court may order the Answer stricken (one of the
sanctions requested), thereby causing the defendant to be in default, as well as other sanctions.
        Finally, the Court grants the motion for an injunction (Docket # 45) in light of
defendant’s failure to oppose the request. Accordingly, IT IS HEREBY ORDERED that
defendant shall “grant Plaintiff access to its Invoice2Go Account #2040196,” as requested by
plaintiff (Docket # 45 at 2). Defendant shall take all necessary steps to provide such access to
plaintiff on or before 12:00 noon on July 2, 2021. Counsel for defendant, Alan Gerson, is
ordered to inform defendant of this obligation immediately. Failure to comply with this order
may result in additional sanctions.
       SO ORDERED.
Dated: June 30, 2021
       New York, New York
